
	
		I
		111th CONGRESS
		1st Session
		H. R. 530
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Gary G. Miller of
			 California (for himself, Mr.
			 Calvert, Ms. Loretta Sanchez of
			 California, Mr. Dreier,
			 Mr. Royce, and
			 Mr. Rohrabacher) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the Prado Basin Natural Treatment System Project, to authorize the Secretary to
		  carry out a program to assist agencies in projects to construct regional brine
		  lines in California, to authorize the Secretary to participate in the Lower
		  Chino Dairy Area desalination demonstration and reclamation project, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Santa Ana River Water Supply
			 Enhancement Act of 2009.
		2.Prado Basin
			 Natural Treatment System Project
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding at the end the following:
				
					16__.Prado Basin
				Natural Treatment System Project
						(a)In
				GeneralThe Secretary, in cooperation with the Orange County
				Water District, shall participate in the planning, design, and construction of
				natural treatment systems and wetlands for the flows of the Santa Ana River,
				California, and its tributaries into the Prado Basin.
						(b)Cost
				SharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationFunds
				provided by the Secretary shall not be used for the operation and maintenance
				of the project described in subsection (a).
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000.
						(e)Sunset of
				AuthorityThis section shall have no effect after the date that
				is 10 years after the date of the enactment of this
				section.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is further amended by inserting after the last item the
			 following:
				
					
						16__. Prado Basin Natural Treatment System
				Project.
					
					.
			3.Regional brine
			 lines
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 further amended by adding at the end the following:
				
					16__.Regional brine
				lines
						(a)Southern
				CaliforniaThe Secretary, under Federal reclamation laws and in
				cooperation with units of local government, may assist agencies in projects to
				construct regional brine lines to export the salinity imported from the
				Colorado River to the Pacific Ocean as identified in—
							(1)the Salinity
				Management Study prepared by the Bureau of Reclamation and the Metropolitan
				Water District of Southern California; and
							(2)the Southern
				California Comprehensive Water Reclamation and Reuse Study prepared by the
				Bureau of Reclamation.
							(b)Agreements and
				RegulationsThe Secretary may enter into such agreements and
				promulgate such regulations as are necessary to carry out this section.
						(c)Cost
				SharingThe Federal share of the cost of a project to construct
				regional brine lines described in subsection (a) shall not exceed—
							(1)25 percent of the
				total cost of the project; or
							(2)$40,000,000.
							(d)LimitationFunds
				provided by the Secretary shall not be used for operation or maintenance of any
				project described in subsection (a).
						(e)Sunset of
				AuthorityThis section shall have no effect after the date that
				is 10 years after the date of the enactment of this
				section.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is further amended by inserting after the last item the
			 following:
				
					
						16__. Regional brine
				lines.
					
					.
			4.Lower Chino Dairy
			 Area desalination demonstration and reclamation project
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 further amended by adding at the end the following:
				
					16__.Lower Chino
				Dairy Area desalination demonstration and reclamation project
						(a)In
				GeneralThe Secretary, in cooperation with the Chino Basin
				Watermaster, the Inland Empire Utilities Agency, and the Santa Ana Watershed
				Project Authority and acting under the Federal reclamation laws, shall
				participate in the design, planning, and construction of the Lower Chino Dairy
				Area desalination demonstration and reclamation project.
						(b)Cost
				SharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed—
							(1)25 percent of the
				total cost of the project; or
							(2)$50,000,000.
							(c)LimitationFunds
				provided by the Secretary shall not be used for operation or maintenance of the
				project described in subsection (a).
						(d)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this section.
						(e)Sunset of
				AuthorityThis section shall have no effect after the date that
				is 10 years after the date of the enactment of this
				section.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is further amended by inserting after the last item the
			 following:
				
					
						16__. Lower Chino dairy area desalination
				demonstration and reclamation
				project.
					
					.
			
